Order of this court entered on the 16th day of December, 1958 is vacated, and the motion is granted insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on Jerrolde L. May, former attorney respondent, and files six typewritten copies or 19 mimeographed copies of both the record on appeal and appellant’s points with this court on or before February 19, 1959, with notice of argument for March 3, 1959, said appeal to be argued or submitted when reached. Concur — Botein, P. J., .Breitel, Rabin, M. M. Frank and Bastow, JJ.